Citation Nr: 1538239	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to bilateral pes planus or a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to bilateral pes planus or a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Karl Truman, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to June 1990 and February 2008 to May 2008.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of a total disability rating for compensation purposes based on individual unemployability has been raised by the record at the Veteran's December 2012 Decision Review Officer hearing, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Board finds a remand is required because not all of the Veteran's VA treatment records are associated with his electronic claims file.  Specifically, the evidence of record in the form of electronic records contains VA progress notes from July 2009 to June 2013, inpatient treatment notes for overnight hospitalizations and emergency room visits dated June 1995 and March 2001, and radiology imaging results from August 2001 and July 2002.  A problem list associated with the record dated July 2008 indicates the Veteran received medical treatment and diagnoses with VA as far back as 1996, to include a December 2002 diagnosis of degeneration of the lumbar or lumbosacral intervertebral disc.  Additionally, the Veteran himself indicated he had been receiving treatment with VA since the early 1990s for his back.  While it is clear from the record that the VA examiners and the adjudicators at the RO had access to the Veteran's VA progress notes, the Board does not have access to them and cannot decide the Veteran's claim without considering them.  On remand, all VA treatment records must be associated with the Veteran's electronic claims file, to include those prior to July 2009 and since June 2013.

Low Back Disorder

The Board finds a remand is also required because none of the examinations of record with respect to the Veteran's low back disorder are adequate.

The Veteran was afforded an August 2011 VA examination and the examiner provided a negative opinion.  Following the RO's initial September 2011 denial for service connection for a low back disorder, the Veteran contested the competency of that examination and VA afforded him a new one in November 2011, which yielded another negative opinion.  In February 2012, the Veteran's former representative submitted a February 2012 report from R. S., M.D., and argued that the November 2011 VA examiner did not have that report to consider at the time of the examination, and VA again afforded the Veteran a new examination, which took place in October 2012.  As the August 2011 and November 2011 VA examinations are not based on all the evidence of record, they are inadequate and will not be discussed in detail.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

In an October 2012 VA medical opinion, the examiner noted that the Veteran initially developed minimal lumbar degenerative disc disease in 2002.  While this is the date of the diagnosis as listed in VA treatment records, an August 2001 x-ray report documented the Veteran's history of low back pain and radiology results found minimal narrowing at L5-S1, which was unchanged from x-rays taken in February 1998.  Absent consideration and discussion of this evidence, to include the Veteran's lay statements that he experienced low back pain during and since service, the opinion is based on an incomplete factual premise, and therefore, is inadequate.  See Reonal, 5 Vet. App. at 461.  Further, while the VA examiner opined the Veteran's back disorder was due to obesity, genetics, and age, and was worsened by a history of motorcycle accidents, the examiner merely cited to medical literature, without explaining the medical findings reported in that literature or how the findings were pertinent to the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, a new VA medical opinion is required.

The Veteran's representative submitted an August 2015 statement in support of the Veteran's claim and presented a new argument with respect to the Veteran's low back disorder, asserting that the RO failed to consider whether the Veteran's back disorder was aggravated by his active duty service.  The new medical opinion must also address aggravation.

The August 2015 statement from the Veteran's representative also cited medical literature finding that that symptoms of flat feet are associated with or cause pain in the back, legs, and hips.  While a medical article or treatise "can provide important support when combined with an opinion of a medical professional," there is no evidence that any medical professional has endorsed these findings as they relate to the Veteran's claims.  See Mattern v. West, 12 Vet.App. 222, 228 (1999) (finding that, generally, attempting to establish medical nexus solely by generic information in a medical treatise is too general and inconclusive).  Further, neither the Veteran nor his representative have demonstrated that they possess the requisite medical knowledge, expertise, or training to provide a medical opinion in conjunction with this literature.  See 38 C.F.R. § 3.159(a); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (holding that assertions, in the absence of evidence that the person making the assertion has the expertise to render opinions about medical matters, are not probative).  If, and only if, the VA examiner conducting the new examination provides a negative opinion, that opinion must include a discussion of the medical literature cited to by the Veteran's representative.

In a July 2011 VA treatment note, a VA examiner noted degenerative disc disease in the Veteran's lumbar spine "due to progression of foot and knee arthralgias."  Although the Veteran's representative argues that this medical opinion is sufficient to grant his claim, there is no rationale for the examiner's conclusion, and therefore, this is not probative evidence of a medical nexus.  See Stefl, 21 Vet. App. at 124; see also Miller v. West, 11 Vet. App. 345, 348 (1998). ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").

The private medical reports submitted by the Veteran are also both inadequate.  The February 2012 report from Dr. R. S. diagnosed severe pes planus of the bilateral feet, degenerative disc disease of the lumbosacral spine, and osteoarthritis of the bilateral hips and knees.  Dr. R. S. indicated that the Veteran's disorders arose after being in active duty service for six years and noted the Veteran was a military policeman and on his feet most of the time.  Dr. R. S. found that the Veteran "did not have one single injury, but this is a condition which has been repetitive . . . beginning with the feet and abnormal stresses up the lower extremities which caused these problems."  Dr. R. S. also indicated that the Veteran's diagnosed disorders were "not a result of the motorcycle accident."  This medical opinion is not only vague, but is devoid of any rationale as to how the Veteran's feet or "abnormal stresses" in the Veteran's lower extremities caused his current disorders, to include his low back disorder.  See Stefl, 21 Vet. App. at 124; see also Miller, 11 Vet. App. at 348.

A July 2012 opinion and addendum opinion from J. B., M.D. found that it was "clear from [the Veteran's] history, medical records, subjective complaints, and objective findings that his multiple orthopedic complaints stem from his bilateral pes planus."  Dr. J. B. agreed with Dr. R. S.'s February 2012 medical opinion that the Veteran's "condition is the result of repetitive stress to his lower extremities caused by his abnormal gait which is a result of his bilateral pes planus," however, Dr. J. B. neglected to explain how an abnormal gait causes repetitive stress to lower extremities, thus causing degenerative disc disease of the low back.  See Stefl, 21 Vet. App. at 124; see also Miller, 11 Vet. App. at 348.

As described in detail above, all medical opinions of record relating to the Veteran's back disorder are inadequate, and therefore, the Board does not have any probative evidence to weigh.  The Board is mindful that it cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, on remand the Veteran must be afforded a new VA examination, which includes adequate opinions on whether the Veteran's active duty service or any service-connected disorder caused or aggravated his low back disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).

Bilateral Hip Disorder

Regarding the Veteran's claim for a bilateral hip disorder, there is conflicting evidence of record which must be reconciled.

The Veteran submitted a February 2012 report from a private orthopedic doctor, R. S., M.D., which contained diagnoses of degenerative disc disease of the lumbosacral spine and osteoarthritis of the knees and hips.  In discussing x-rays, Dr. R. S. stated that x-rays of the knees showed medial joint space osteoarthritis and that x-rays of the back reviewed from service records showed degenerative disc disease in the low lumbar spine with early stenosis.  Dr. R. S. did not discuss the results of any radiological evidence of osteoarthritis in the hips, and it is unclear if Dr. R. S actually took x-rays of the Veteran's hips.  Of significance, the November 2011 VA hip examination report found that the most recent magnetic resonance imaging (MRI) results from June 2011 showed normal hips with no evidence of degenerative joint disease or arthritis.

On remand, the RO must contact the Veteran and request that he submit the radiology report from Dr. R. S., or from the private medical professional who took x-rays of the Veteran's hips, upon which Dr. R. S.'s diagnosis of osteoarthritis of the hips was based.  If the Veteran submits imaging reports documenting osteoarthritis in the hips, or any other objective medical evidence of any diagnoses relating to the hips, a new VA medical opinion regarding the etiology of any diagnosed hip disorder must be obtained.  If Dr. R. S. indicates that the diagnosis was based on VA's imaging results, a medical opinion from a VA physician must reconcile the November 2011 VA examiner's finding that there was no diagnosed hip disorder with Dr. R. S.'s finding of osteoarthritis in the hips.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must request that the Veteran provide the x-ray or radiological imaging report upon which Dr. R. S. based the diagnosis of osteoarthritis of the hips.

Regardless of the Veteran's response, the RO must associate with the electronic evidence of record the Veteran's VA treatment notes prior to July 2009 and since June 2013.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any low back disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether the Veteran's low back disorder was due to or aggravated by his active duty service.  The examiner must state upon what specific evidence this determination was based.

* Whether any currently or previously diagnosed low back disorder is due to any service-connected disorder, to include bilateral pes planus and a bilateral knee strain.  The examiner must state upon what specific evidence this determination was based.

* Whether any currently or previously diagnosed low back disorder is aggravated by any service-connected disorder, to include bilateral pes planus and a bilateral knee strain.  The examiner must state upon what specific evidence this determination was based.

In formulating the requested opinions, the examiner must specifically consider and discuss:

* both periods of the Veteran's active duty service, to include all medical records from both periods of service;

* the Veteran's history of motorcycle accidents;

* the Veteran's lay statements; and

* medical literature evidence submitted by the Veteran's representative supporting a relationship between flat feet and back disorders, to include, (a) a 2008 study by the American Foot and Ankle Society finding that moderate or severe pes planus is associated with nearly double the rate of anterior knee pain and intermittent back pain; (b) Internet resource WebMD notes that back and leg pain were symptoms of fallen arches, or flat feet; and (c) a report from Medical News Today noting that symptoms of flat feet included pain in the knees, hips, and back.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If, and only if, the Veteran submits additional evidence demonstrating he has a diagnosed hip disorder, to include osteoarthritis of the hips as evidenced by objective radiological evidence, or if the Veteran or Dr. R. S. claims the diagnosis of osteoarthritis of the hips was based on VA's x-rays, VA must obtain an addendum medical opinion from an examiner other than the November 2011 VA examiner.

The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must state:

* Whether any hip disorder was due to or aggravated by the Veteran's active duty service.  The examiner must state upon what specific evidence this determination was based.

* Whether any currently or previously diagnosed hip disorder is due to any service-connected disorder, to include bilateral pes planus and a bilateral knee strain.  The examiner must state upon what specific evidence this determination was based.

* Whether any currently or previously diagnosed hip disorder is aggravated by any service-connected disorder, to include bilateral pes planus and a bilateral knee strain.  The examiner must state upon what specific evidence this determination was based.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

